UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-50089 NATIONAL ENERGY SERVICES COMPANY, INC. (Name of Small Business Issuer in its Charter) Nevada 52-2082372 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 3153 Fire Road, Suite 2C, Egg Harbor Township, NJ 08234 (Address of Principal Executive Offices) Issuer's Telephone Number: (800) 758-9288 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes NoX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common equity, as of the latest practicable date: September 4, 2007 Common Stock:29,083,401 Transitional Small Business Disclosure Format (check one):Yes NoX NATIONAL ENERGY SERVICES COMPANY, INC. CONDENSED BALANCE SHEET JULY 31, 2007 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 375,783 Accounts receivable, net 314,381 Notes receivable - related parties 1,386 Notes receivable - other, current portion 224,201 Prepaid expenses and other current assets 61,402 Total current assets 977,153 Fixed assets, net of depreciation 8,284 Notes receivable - other, net of current 108,253 TOTAL ASSETS $ 1,093,690 LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES Current Liabilities: Long-term debt - current portion $ 81,827 Notes payable - other, current portion 224,201 Notes payable - related parties 972,269 Accounts payable and accrued expenses 325,794 Deferred revenue 176,554 Liability for stock to be issued 159,570 Total current liabilities 1,940,215 Long-term liabilities: Long-term debt, net of current portion 334,079 Notes payable - other, net of current portion 108,253 Total long-term liabilities 442,332 Total liabilities 2,382,547 STOCKHOLDERS' DEFICIT Common Stock, $.001 Par Value; 150,000,000 shares authorized; 27,998,076 shares issued and outstanding 27,998 Additional Paid-in-Capital 2,706,744 Additional Paid-in-Capital - Warrants 110,430 Prepaid consulting fees (62,500 ) Accumulated deficit (4,071,529 ) Total Stockholders' Deficit (1,288,857 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,093,690 The accompanying notes are an integral part of these condensed financial statements. 1 NATIONAL ENERGY SERVICES COMPANY, INC. CONDENSEDSTATEMENTS OF INCOME FOR THE NINE MONTHS AND THREE MONTHS ENDED JULY 31, 2 (Unaudited) NINE MONTHS ENDED THREE MONTHS ENDED JULY 31, JULY 31, JULY 31, JULY 31, 2007 2006 2007 2006 OPERATING REVENUES Equipment sales $ 1,510,110 $ 832,399 $ 559,509 $ 14,776 Management revenue 17,021 14,052 6,253 4,586 Energy management revenue 66,422 47,631 23,445 17,807 Total Operating Revenues 1,593,553 894,082 589,207 37,169 COST OF SALES 778,677 424,572 293,605 289 GROSS PROFIT 814,876 469,510 295,602 36,880 OPERATING EXPENSES Selling expenses 153,322 156,985 53,643 49,751 General and administrative expenses 622,998 487,816 247,004 203,969 Depreciation and amortization 2,397 2,465 979 609 Total Operating Expenses 778,717 647,266 301,626 254,329 INCOME BEFORE OTHER INCOME (EXPENSE) 36,159 (177,756 ) (6,024 ) (217,449 ) OTHER INCOME (EXPENSE) Miscellaneous Income - 144 - - Interest expense (26,471 ) (28,348 ) (8,717 ) (9,171 ) Total Other Income (Expense) (26,471 ) (28,204 ) (8,717 ) (9,171 ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES 9,688 (205,960 ) (14,741 ) (226,620 ) Provision for Income Taxes - NET INCOME APPLICABLE TO COMMON SHARES $ 9,688 $ (205,960 ) $ (14,741 ) $ (226,620 ) NET INCOME (LOSS) PER BASIC SHARES $ 0.00 $ (0.01 ) $ (0.00 ) $ (0.01 ) NET INCOME DILUTEDSHARES $ 0.00 $ (0.01 ) $ (0.00 ) $ (0.01 ) WEIGHTED AVERAGE NUMBER OF BASIC COMMON SHARES OUTSTANDING 25,885,428 15,698,014 27,902,478 15,698,014 WEIGHTED AVERAGE NUMBER OF DILUTED COMMON SHARES OUTSTANDING 26,885,428 15,698,014 27,902,478 15,698,014 The accompanying notes are an integral part of these condensed financial statements. 2 NATIONAL ENERGY SERVICES COMPANY, INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JULY 31, 2 (Unaudited) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Income(Loss) $ 9,688 $ (205,960 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities Depreciation and amortization 2,397 2,465 Common stock issued for services 79,800 - Common stock issued for compensation 2,040 - Amortization of prepaid consulting fees 12,500 - (Increase) in prepaid consulting fees (75,000 ) - Changes in assets and liabilities (Increase) Decreasein accounts receivable (221,070 ) 52,016 (Increase) in prepaid expenses and other current assets (47,501 ) 3,090 Increase (Decrease) in accounts payable and accrued expenses 199,913 (75,152 ) Increase (Decrease) in deferred revenues 176,554 - Total adjustments 129,633 (17,581 ) Net cash provided by (used in) operating activities 139,321 (223,541 ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of fixed assets (4,944 ) (1,500 ) Net proceeds from notes receivable - related party 30,050 76,967 Net cash provided by investing activities 25,106 75,467 CASH FLOWS FROM FINANCING ACTIVITES Principal payment on note payable - bank (59,273 ) (21,429 ) Principal payment on long term debt - (261,394 ) Net proceeds from long-term debt 308 - Proceeds from notes receivable 257,015 241,400 Reduction of notes payable (257,015 ) - Increase in liability of stock to be issued 159,570 - Issuance costs (16,200 ) - Proceeds from issuance of warrants 110,430 191,376 Net cash provided by financing activities 194,835 149,953 NET INCREASE IN CASH AND CASH EQUIVALENTS 359,262 1,879 CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 16,521 51,825 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 375,783 $ 53,704 The accompanying notes are an integral part of these condensed financial statements. 3 NATIONAL ENERGY SERVICES COMPANY, INC. CONDENSED STATEMENTS OF CASH FLOWS (CONTINUED) FOR THE NINE MONTHS ENDED JULY 31, 2 (Unaudited) 2007 2006 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: CASH PAID DURING THE PERIOD FOR: Interest expense $ 24,171 $ 28,348 Income taxes $ - $ - SUPPLEMENTAL DISCLOSURE OF NONCASH ACTIVITIES: Preferred stock converted to common stock $ 10,868 $ - Common stock issued for services $ 79,800 $ - Common stock issued for compensation $ 2,040 $ - Common stock issued for consulting fees $ 75,000 $ - The accompanying notes are an integral part of these condensed financial statements. 4 NATIONAL ENERGY SERVICES COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS JULY 31, 2 (UNAUDITED) NOTE 1 - NATURE OF BUSINESS The condensed unaudited interim financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.The condensed financial statements and notes are presented as permitted on Form 10-QSB and do not contain information included in the Company’s annual financial statements and notes.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading.It is suggested that these condensed financial statements be read in conjunction with the October 31, 2006 audited financial statements and the accompanying notes thereto.While management believes the procedures followed in preparing these condensed financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. These condensed unaudited financial statements reflect all the adjustments, including normal recurring adjustments, which, in the opinion of management, are necessary to present fairly the operations and cash flow for the period presented. National Energy Services Company, Inc. (“NES”) was incorporated on February 17, 1998 in Nevada as Coastal Enterprises, Inc. to engage in an internet-related business. The Company and National Energy Services Company, Inc., an unaffiliated New Jersey corporation formed in late 1995 ("NESNJ"), entered into an Agreement and Plan of Share Exchange, dated October 19, 2001, pursuant to which the shareholders of NESNJ on October 19, 2001 were issued 10,000,000 shares of common stock of NES, par value $0.001 in exchange for one hundred percent (100%) of the issued and outstanding shares of NESNJ, which became a wholly owned subsidiary of the Company. For accounting purposes, the transaction was accounted for as a reverse acquisition. The Company is engaged in the business of marketing a comprehensive energy management program for long-term care, hospitality, warehousing and distribution facilities.The program features lighting upgrades, an energy efficient laundry system, upgrade, wireless energy management for the monitoring and control of energy, group purchasing of natural gas, and improvements to heating, venting and air conditioning systems. The facilities generally recover the cost of these renovations through the monthly energy savings, resulting in no out-of-pocket costs to the facility. 5 NATIONAL ENERGY SERVICES COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) JULY 31, 2 (UNAUDITED) NOTE 1 - NATURE OF BUSINESS (cont.) In February of 2007, the Company began to offer an additional service.It provides telecommunications services to further assist in reducing its clients' operating expenses.The Company is not affiliated with any one service provider and is able to quote from various sources.This allows the Company to obtain the best solution for improving service quality for its customer.The Company added two new members to its sales team to begin to market these services to the existing and future client base. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition The Company’s first program was an Energy Gatekeeper Program which is a combined service and financing agreement whereby the facility has all of its energy services managed by the Company and its energy solutions partner. The customer obtains new energy efficient lighting, HVAC equipment and OLSS systems. All equipment is amortized over a 60- month period, with current standard contracts specifying a minimum of 36 to 60 months. Additionally, the Company contracts carry a 24-month renewal period. The Company has signed a master agreement with Charter Management LLC for the purpose of obtaining financing from Charter for the Company’s projects.Once a contractual agreement is reached between the Company and the customer facility, upon credit approval, Charter provides financing for energy upgrade and retrofit projects to be paid back over a 5 year period, which is negotiated at the time of contract signing. This term equals the term of the service contract.Each time a project is funded, the Company signs a separate Project Loan Agreement with Charter acknowledging responsibility for all loan payments in the event of default by the facility. The Company presently has notes receivables still outstanding from the Gatekeeper program which will expire in July of 2009.The Company discontinued this program as of January 2005. 6 NATIONAL ENERGY SERVICES COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) JULY 31, 2 (UNAUDITED) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (cont.) Under the Energy Gatekeeper Program, the Company becomes the energy manager and receives the facility's energy bills directly from the energy suppliers and transporters. Upon receiving the energy bills for a facility, the Company consolidates all of the facility's energy bills (combining the natural gas, electricity, water and sewer bills) into one invoice. The equipment financing payment due to Charter is added into the monthly utility bill that the customer receives. After the different utility costs and the financing costs have been combined into one consolidated energy invoice, that invoice is sent to the facility and payment from the facility is remitted to the Company. Upon receipt of payment for the consolidated energy invoice, the Company forwards payment to the individual energy suppliers for the actual cost of energy and makes the payment to Charter or any other financing institution that supplied the capital for the installation of the energy efficient upgrades. In November 2002, the Financial Accounting Standards Board issued EITF 00-21, "Revenue Arrangements with Multiple Deliverables", which focuses on the separation and allocation of the arrangement fee for revenue arrangements with multiple deliverables.The Company’s Gatekeeper Program, in which the Company bundles its energy management service package with an installation agreement, is such an arrangement.Accordingly, the Company adopted the principles set forth in EITF 00-21 on November 1, 2003 with respect to the fiscal year that commenced on that date.The adoption of the principles of EITF 00-21 has not had a material effect on the Company’s financial statements, since it was the Company’s policy prior to implementation of EITF 00-21 that the Company bills separately for the energy management services and the installation, and that one service is not contingent on the other. Certain fees the Company will receive are not necessarily provided for in a separate agreement, such as management revenue, rather they are bundled in the same agreement entered into for the initial equipment sale. However, the Company values each element in accordance with the provisions of the Statement of Financial Concepts (“SFAC”) No. 5, “Recognition and Measurement in Financial Statements of Business Enterprises.” Under SFAC 5, the Company recognizes revenue for each of its components when the revenue is realized or realizable and earned when persuasive evidence of an arrangement exists; delivery has occurred or services have been rendered; the price is fixed or determinable; and collectibility is reasonably assured. When considering the types of arrangement the Company enters into, all of the criteria are present, and therefore, are recorded in accordance with the authoritative literature. 7 NATIONAL ENERGY SERVICES COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) JULY 31, 2 (UNAUDITED) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (cont.) Presently, the Company recognizes revenue from equipment sales upon installation.Management revenues and management energy revenues are recognized and billed monthly as earned, or as commissions when the equipment sales are final at the time of installation, which is the time the earnings process is completed. Management revenue includes fees earned for processing rebate claims for customers. Energy management revenue is a fee charged the customer to ensure that the customer is being billed correct rates and tariffs by the utilities. Energy sales occur when the Company purchases energy directly from a utility provider and resells it to a user. On March 16, 2000, the Emerging Issues Task Force issued EITF 99-19 “Recording Revenue as a Principal versus Net as an Agent” which addresses the issue of how and when revenues should be recognized on a Gross or Net method as the title implies.The Company has applied the principles set forth in EITF 99-19 and determined that all of its revenue should be recognized on a gross basis. Cash and Cash Equivalents The Company considers all highly liquid debt instruments and other short-term investments with an initial maturity of three months or less to be cash equivalents. The Company maintains cash and cash equivalent balances at several financial institutions that are insured by the Federal Deposit Insurance Corporation up to $100,000.As of July 31, 2007, the Company had $303,624 in excess of the federally insured limits. Property and Equipment All property and equipment are recorded at cost and depreciated over their estimated useful lives, generally three, five or seven years, using the straight-line method. Upon sale or retirement, the costs and related accumulated depreciation are eliminated from their respective accounts, and the resulting gain or loss is included in the results of operations.Repairs and maintenance charges, which do not increase the useful lives of the assets, are charged to operations as incurred. Income Taxes The income tax benefit is computed on the pretax loss based on the current tax law. Deferred income taxes are recognized for the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end based on enacted tax laws and statutory tax rates. 8 NATIONAL ENERGY SERVICES COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) JULY 31, 2 (UNAUDITED) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (cont.) Earnings Per Share of Common Stock Historical net income per common share is computed using the weighted average number of common shares outstanding. Diluted earnings per share (EPS) include additional dilution from common stock equivalents, such as stock issuable pursuant to the exercise of stock options and warrants. Common stock equivalents are not included in the computation of diluted earnings per share when the Company reports a loss because to do so would be anti-dilutive for the periods presented. The following is a reconciliation of the computation for basic and diluted EPS for the nine months ended July 31 are as follows: 2007 2006 Net Income (Loss) $ 9,688 $ (205,960 ) Weighted-average common shares outstanding (Basic) 25,885,428 15,698,014 Weighted-average common stock equivalents: Stock options and warrants 1,000,000 -0- Preferred stock conversions -0- 10,868,562 Weighted-average common shares outstanding (Diluted) 26,885,428 15,698,014 Options and warrants outstanding to purchase stock were not included in the computation of diluted EPS in 2006 because inclusion would have been anti-dilutive. On July 6, 2007, the Company entered into a subscription agreement and received $270,000 in cash for one million shares of common stock and warrants to purchase 1 million shares of the Company’s common stock.In 2006, the Company had outstanding 187,389 shares of preferred stock convertible into 10,868,562 shares of common. Fair Value of Financial Instruments The carrying amount reported in the condensed balance sheet for cash and cash equivalents, accounts receivable, accounts payable, accrued expenses and notes payable approximate fair value because of the immediate or short-term maturity of these financial instruments. 9 NATIONAL ENERGY SERVICES COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) JULY 31, 2 (UNAUDITED) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (cont.) Advertising Costs of advertising and marketing are expensed as incurred. Advertising and marketing costs were $2,586 and $812 for the nine months ended July 31, 2007 and 2006, respectively. Stock-Based Compensation Through the end of fiscal 2005, the Company elected to follow Accounting Principles Board Opinion No. 25, “Accounting for Stock Issued to Employees” (APB No. 25), and related interpretations, in accounting for their employee stock options rather than the alternative fair value accounting allowed by FAS No. 123, “Accounting for Stock-Based Compensation”, and has adopted the enhanced disclosure provisions of FAS No. 148, “Accounting for Stock Based Compensation – Transition and Disclosures”, an amendment of FAS No. 123.APB No. 25 provides that the compensation expense relative to the Company’s employee stock options is measured based on the intrinsic value of the stock option.FAS No. 123 requires companies that continue to follow APB No. 25 to provide a pro-forma disclosure of the impact of applying the fair value method of FAS No. 123. In December 2004, the FASB issued Financial Accounting Standards No. 123 (revised 2004) (FAS 123R), “Share-Based Payment.”FAS 123R replaces FAS No. 123, “Accounting for Stock-Based Compensation,” and supersedes APB Opinion No. 25, “Accounting for Stock Issued to Employees.”FAS 123R requires compensation expense related to share-based payment transactions, measured as the fair value at the grant date, to be recognized in the financial statements over the period that an employee provides service in exchange for the award.The Company has adopted FAS 123R using the “modified prospective” transition method, as defined in FAS 123R.Under the modified prospective method, companies are required to record compensation cost prospectively for the unvested portion, as of the date of adoption, of previously issued and outstanding awards over the remaining vesting period of such awards.FAS 123R is effective January 1, 2006.FAS 123R did not have an impact on the Company’s results or financial statements. The Company measures compensation expense for its non-employee stock-based compensation under the Financial Accounting Standards Board (FASB) Emerging Issues Task Force (EITF) Issue No. 96-18, “Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling Goods or Services”.The fair value of the option issued is used to measure the transaction, as this is more reliable than the fair value of the services received.The fair value is measured at the value of the Company’s common stock on the date that the commitment for performance is complete.The fair value of the equity instrument is charged directly to compensation expense and additional paid-in-capital. 10 NATIONAL ENERGY SERVICES COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) JULY 31, 2 (UNAUDITED) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (cont.) Provision for Bad Debt The Company reports receivables at their outstanding principal balance, adjusted for any charge-offs, allowances for losses or doubtful accounts, any deferred fees or costs on originated loans, and any unamortized premium or discount on purchased loans. The Company provides for allowances for bad debts based on the past history of uncollectible accounts, as recently the Company has an excellent history with its collection process.All debts are written off when all measures have been exhausted for collection. NOTE 3 - FIXED ASSETS Fixed assets consist of the following at July 31, 2007: Office equipment $ 36,237 Furniture and fixtures 2,107 Leasehold improvements 2,900 41,244 Accumulated Depreciation (32,960 ) Total $ 8,284 Depreciation expense was $2,397 and $2,465 for the nine months ended July 31, 2007 and 2006. NOTE 4 - ACCOUNTS RECEIVABLE Accounts receivable represent amounts due the Company for the sales of the equipment.The Company presently does not have an allowance, but rather reserves any balance once a determination has been made. 11 NATIONAL ENERGY SERVICES COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) JULY 31, 2 (UNAUDITED) NOTE 5 - NOTES RECEIVABLE – RELATED PARTIES Prior to 2002,the Company entered into lending arrangements with various employees, officers and directors, and received notes for the amounts advanced by it.The notes do not stipulate a repayment date.Therefore, management of the Company has treated them as due on demand, and has classified the notes as current assets. These notes receivable carry no stated interest rate. NOTE 6 - LONG-TERM DEBT The Company has a $200,000 loan with Commerce Bank, which carries an interest rate of the bank’s prime rate plus 1% (9.25% at July 31, 2007). The loan was originally a line of credit when acquired in February 2004, but was subsequently refinanced November 2004, and converted into a 4-year loan.As of July 31, 2007, the balance was $38,092, of which $28,572 is currently due.The loan is secured by substantially all corporate assets and a shareholder/officer guarantee. Long-term debt consists of residual liabilities arising from the Company’s now-terminated financing arrangements with PPL Spectrum, Inc. (“PPL”).In prior fiscal years, PPL provided financing to the Company’s clients in connection with the Company’s Energy Gatekeeper Program.Under its arrangement with PPL, the Company executed notes payable to PPL for the amount of the financing, and took notes receivable from the client in like amount. Effective March 1, 2005, the Company entered into an agreement with PPL in which the Company assigned the client notes to PPL, and PPL released the Company from liability under its notes to PPL.That transaction reduced the Company’s assets by $3,062,257, the amount of the notes assigned to PPL, and reduced the Company’s liabilities by the same amount, representing the Company’s obligation on the note released by PPL.At the same time, however, the Company contracted to pay $1,400 per month toward a reserve for any bad debts among the notes it assigned to PPL.The Company has recorded the present value of that obligation on its balance sheet as a debt.As of July 31, 2007, the balance of the debt was $104,619, of which $11,234 is reflected as a current liability. 12 NATIONAL ENERGY SERVICES COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) JULY 31, 2 (UNAUDITED) NOTE 6 - LONG-TERM DEBT (cont.) Additionally, the Company has also contracted to fund a contingent liability to reimburse PPL for bad debts of certain customers should the customer file for protection in bankruptcy.The agreement was consummated in June 2005, and the Company became obligated to fund $140,709 over a ten (10) year period.This obligation carries an imputed interest rate of 6%.As of July 31, 2007 the balance was $116,122 of which $12,470 is classified as a current obligation. During its 2004 fiscal year, the Company entered into a settlement agreement with PPL with respect to certain aged obligations from the Company to PPL.The payables were consolidated into a three-year promissory note in the amount of $314,047 bearing interest at 18% per annum.Effective March 1, 2005, this note was renegotiated to lower the interest rate to 8%.The Company considered EITF 96-16 to determine that no gain should be recognized on the modification of the loan.The balance due on the note at March 1, 2005 was $219,473 payable over seven years. The balance at July 31, 2007 outstanding under this note was $157,072, of which $29,551 is reflected as a current liability. During the nine months ended July 31, 2007, the cumulative effect of the Company’s obligations to PPL on the Company’s statement of income was represented by an interest expense of $20,477. Current maturities of all long-term debt consisted of the following as of July 31, 2007: 2007 $ 81,827 2008 66,689 2009 61,378 2010 65,902 2011 and Thereafter 140,110 $ 415,906 NOTE 7 - NOTES PAYABLE – RELATED PARTIES The Company has a note payable with a stockholder of the Company in the amount of $19,500 at July 31, 2007. This note has no stated interest rate or repayment terms.Therefore, the Company has classified it as a current liability. Charter Management, LLC has also funded the operations of the Company. Charter is related to the Company through common ownership. The balance of the payable to Charter is $952,769 as of July 31, 2007. 13 NATIONAL ENERGY SERVICES COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) JULY 31, 2 (UNAUDITED) NOTE 8 - STOCKHOLDERS’ DEFICIT As of July 31, 2007, the Company had 500,000 authorized shares of $0.001 par value Series A preferred stock and zero shares outstanding. The Series A preferred shares convert at a ratio of 58:1 into shares of common stock.In addition, the Company had 150,000,000 shares authorized of $0.001 par value common stock and 27,988,076 shares issued and outstanding. During the nine months ending July 31, 2007, the following transactions occurred: On November 27, 2006, Charter Management, LLC, the sole holder of the preferred stock, converted all 187,389 outstanding shares of preferred stock into 10,868,562 of common shares. On February 23, 2007, the Company issued 15,000 shares, with a fair market value of $4,800, to an investor relations agent for services to be performed over one year. On March 28, 2007, the Company issued 1,500 shares, with a fair market value of $540, to a former employee as previous compensation earned, but not recorded.The expense was charged to current operations. On May 29, 2007, the Company entered into a twelve month contract with a public relations firm by issuing300,000 shares of stock at $0.25 per share for a total of $75,000. On July 6, 2007, the Company received $270,000 for 1,000,000 shares of common stock and warrants to purchase an additional 1,000,000 shares of common stock for exercise prices ranging from $.50 per share to $1.50 per share.The bifurcated value of the warrants was $110,430 and was charged to Additional paid-in capital – Warrants.The Company paid an issuance cost of $16,200, which was applied against additional paid in capital.The common stock was not issued until August 2007.This has been charged to Liability for Stock to be issued on the balance sheet. On July 19, 2007, the Company issued 5,000 shares, with a fair market value of $1,500, to an employee as compensation. 14 NATIONAL ENERGY SERVICES COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) JULY 31, 2 (UNAUDITED) NOTE 9 - COMMITMENTS AND CONTINGENCIES Leases The Company currently leases its New Jersey office space under a lease that expired in April 2007, and was renewed on a one-year basis. Payments under this lease were $16,974 and $16,884 for the nine months ended July 31, 2007 and 2006, respectively. The Company also has various lease agreements for certain office equipment, expiring in 2009. Payments under these leases were $4,810 for the nine months ended July 31, 2007. The Company is leasing an upgrade to its sales management software.The lease was signed on July 22, 2007.Payments under this lease were $779 for the nine months ended July 31, 2007. The following is a schedule by years of the minimum rental payments required under operating leases that have initial or remaining non-cancelable lease terms in excess of one year at July 31, 2007: 2007 $ 27,005 2008 7,273 2009 4,675 2010 4,675 2011 4,622 Total lease costs $ 48,250 15 NATIONAL ENERGY SERVICES COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) JULY 31, 2 (UNAUDITED) NOTE 10 - PROVISION FOR INCOME TAXES Deferred income taxes will be determined using the liability method for the temporary differences between the financial reporting basis and income tax basis of the Company’s assets and liabilities.Deferred income taxes will be measured based on the tax rates expected to be in effect when the temporary differences are included in the Company’s tax return.Deferred tax assets and liabilities are recognized based on anticipated future tax consequences attributable to differences between financial statement carrying amounts of assets and liabilities and their respective tax bases. At July 31, 2007 and 2006 deferred tax assets approximate the following: 2007 2006 Deferred tax assets $ 1,383,000 $ 1,039,559 Less:valuation allowance (1,383,000 ) (1,039,559 ) Net deferred tax assets $ -0- $ -0- At July 31, 2007 and 2006, the Company had a federal net operating loss carry forward in the approximate amounts of $4,066,000 and $3,057,527, respectively, available to offset future taxable income.The Company established valuation allowances equal to the full amount of the deferred tax assets due to the uncertainty of the utilization of the operating losses in future periods. NOTE 11 - GOING CONCERN The Company incurred net losses for the years ended October 31, 2006 and 2005 and has substantial accumulated deficits.Although the Company has generated profitable operations for the most recent 12 month period, there is no guarantee whether the Company will be able to continue to generate enough revenue and/or raise capital to support those operations.This raises substantial doubt about the Company’s ability to continue as a going concern. Management states that they are confident that they can improve operations and raise the appropriate funds needed through the advancements in energy conservation over the past year.The Company has reported a profit for the past two reporting periods and is confident this trend will continue. The condensed financial statements do not include any adjustments that might result from the outcome of these uncertainties. 16 NATIONAL ENERGY SERVICES COMPANY, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (CONTINUED) JULY 31, 2 (UNAUDITED) NOTE 12 - RELATED PARTY TRANSACTIONS A related party has provided financing for the Company’s various customers.The Company records the various receivables from the customers and a corresponding payable to the related party.Initially, the Company had consulted FIN 45 for clarification as to the proper recording and inclusion of these amounts in the financial statements.However, the Company has signed separate financing agreements with the related party, thereby negating the exception for inclusion of the amounts.As such, these receivables and payables have been included in the financial statements in the amount of $332,454, of which $224,201 has been shown as current. NOTE 13 - SUBSEQUENT EVENTS On August 8, 2007 the Company executed an agreement to obtain the services of an investment banking/public relations firm.In exchange for the firm’s one year commitment, the Company agreed to issue to it 85,320 shares of common stock and options to purchase 200,000 shares at prices ranging from $.50 to $1.50. 17 Item 2 – Management’s Discussion and Analysis CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Report contains certain forward-looking statements regarding National Energy Services Company, Inc., its business and its financial prospects.These statements represent Management’s present intentions and its present belief regarding the Company’s future.Nevertheless, there are numerous risks and uncertainties that could cause our actual results to differ from the results suggested in this Report.Among the more significant factors are: Ø We have not yet achieved sustained profitability.Although we have implemented a number of programs to help us achieve profitability, we do not know yet whether they will be effective. Ø We lack the capital necessary to significantly expand our business.Unless we expand our business sufficiently that our gross profit will exceed our administrative costs, we will not achieve profitability. Ø Expansion of our business will require that we expand our accounting and other internal management systems.Such an expansion may lead to inefficiencies that could prevent us from becoming profitable. Because these and other risks may cause National Energy Services’ actual results to differ from those anticipated by Management, the reader should not place undue reliance on any forward-looking statements that appear in this Report.Readers should also take note that National Energy Services will not necessarily make any public announcement of changes affecting these forward-looking statements, which should be considered accurate on this date only. Overview of our Business The Company is engaged in the business of marketing a comprehensive energy management program for long-term care, hospitality, warehousing and distribution facilities.The program features lighting upgrades, an energy efficient laundry system, upgrade, wireless energy management for the monitoring and control of energy, group purchasing of natural gas, and improvements to heating, venting and air conditioning systems The facilities generally recover the cost of these renovations through the monthly energy savings, resulting in no out-of-pocket costs to the facility. Most of the Facilities that we serve are able to amortize the capital cost of our program through the monthly energy savings that our program provides.To assist the Facilities in funding the capital cost, we have engaged U.S. Energy Capital to offer leasing plans to the Facilities.In any of these arrangements, we generally package the loan/lease with several energy management services and a long-term energy supply contract, and then provide the Facility a single monthly invoice for its energy usage, energy management services and loan/lease payments.We expect that this recent expansion of the financing options that we offer potential clients will aid our efforts to significantly expand our operations.We expect our business also to be aided by the recent explosive growth in energy costs, which makes the conservation program that we offer proportionately more valuable to the Facilities. 18 In February of 2007, the Company began to offer an additional service.It provides telecommunications services to further assist in reducing its clients' operating expenses.The Company is not affiliated with any one service provider and is able to quote from various sources.This allows the Company to obtain the best solution for improving service quality for its customer.The Company added two new members to its sales team to begin to market these services to the existing and future client base. Results of Operations The Company’s revenue for the nine months ended July 31, 2007 was 78% higher then the revenues for the nine months ended July 31, 2006.During the nine months ended July 31, 2007, we realized revenue from three distinct sources: Equipment Sales.Our revenue from sales of capital equipment was $1,510,110 for the nine months ended July 31, 2007, which is over 81% higher than the $832,399 in equipment sales reported for the nine months ended July 31, 2006.Capital equipment sales represented 95% of our total revenue for the third quarter of fiscal 2007.The high volume of proposals prepared during 2006 has resulted in a significant increase in signed contracts and scheduled work for 2007.We are continuing the same process of generating proposals in 2007, and expect to sustain the increased level of activity. Invoice Management Fees.Some of the Facilities that we service pay us fees for aggregating invoices from the utility companies and processing their payments.Our revenue from invoice management services represented 1% of total revenue for the nine months ended July 31, 2007.We expect that invoice management fees will continue to make only a minor contribution to our revenue, as we intend to limit this relatively labor-intense business to situations in which we can perform the services profitably. Energy Management Fees.A number of the Facilities that we manage pay us fees for monitoring their utility invoices to ensure correct charges and appropriate tariffs. Our revenue from management services represented 4% of total revenue for the nine months ended July 31, 2007.As with invoice management services, we expect that the portion of our revenue attributable to energy management fees will remain modest, as we intend to limit this relatively labor-intense business to situations in which we can perform the services profitably. Recently we have implemented a number of initiatives designed to increase our revenue in the coming months.We have established relationships with an equipment leasing company, so we can now offer prospective clients a choice of financing options.In addition, we have revised our internal procedures for evaluation of the credit worthiness of potential clients in order to substantially hasten the process, thus enabling our sales staff to close contracts more efficiently.Our expectation is that these initiatives, combined with increased demand for our services due to the recent surge in energy prices, will enable us to expand our operations in the coming months. 19 National Energy has also begun to explore new customer bases.To date our typical customer has been the long term care facility.The Company is now quoting business to the warehouse, freight distribution, manufacturing and hospitality industries.These new areas will take some time to develop, however. Our gross margin during the nine months ended July 30, 2007 was 51%, compared to 53% gross margin for the nine months ended July 31, 2006.In general, our gross margin will depend on product mix and volume of business. We realize a higher gross profit from sales of ozone laundry systems than from upgrades to lighting and HVAC systems, although the profit is counterbalanced by the higher marketing costs attendant to sales of ozone laundry systems. If we are successful in increasing our volume of business, our gross margin should increase as well, for a number of reasons.For one, each sale of equipment that we attempt requires that we send field surveyors to interested Facilities to determine the potential energy savings so that a cost proposal can be presented to the Facility. We incur that expense whether we close the sale or not, and the expense of failed contracts burdens the gross margin that we realize from our successful marketing efforts.If we are able to close more contracts and at a higher success rate, the burden on gross margin of costs from failed contracts will be proportionately reduced. Our operating expenses for the nine months ended July 31, 2007 totaled $622,998, an increase of $135,182 compared to the nine months ended July 31, 2006. The increase in operating expenses is due to a number of factors.The Company’s addition of the Telecommunications product line is still in its start up phase.Most of the expenses for that product line are being covered by the general operations of the Company.The Company has incurred additional expenses related to investor and public relations.The Company has increased its marketing efforts with an update to their website and general marketing material.The Company has been able to cover all the increased costs of its organic growth through its normal operations. The Company continues to make efforts to manage costs and improve the management of day to day operations. Interest expense for the nine months ended July 31, 2007 was $26,471, compared to interest expense of $28,348 incurred in the nine months ended July 31, 2006.Unless we are able to secure additional debt financing, our interest expense should continue to decrease as we amortize our debts. Because of the increased revenue and relative efficiency of our operations, the Company reported a net income of $9,688 for the nine months ended July 31, 2007, compared to a net loss of $205,960 for the nine months ended July 31, 2006. 20 Liquidity and Capital Resources In the past, our only significant source of working capital financing has been Charter Management, LLC, which is owned by two members of our Board of Directors, John O’Neill and Deborah O’Neill.Charter Management provided financing for many of the Facilities to which we sold our Gatekeeper program.When it did so, we signed a note payable to Charter in the amount of the financing.At the same time we received from the Facility a note payable to us having terms identical to our note to Charter
